110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Phillip PIKE, Plaintiff--Appellant,v.Nurse OUTLAW;  Nurse Bush;  Dr. Cejas, Defendants--Appellees,andRobert McCABE;  Norfolk City Jail, Defendants.
No. 96-7531.
United States Court of Appeals, Fourth Circuit.
April 9, 1997.

Larry Phillip Pike, Appellant Pro Se.
Jason Robert Davis, Heilig, McKenry, Fraim & Lollar, Norfolk, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for default judgment and granting Defendants' motion to dismiss on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Pike v. McCabe, No. CA-95-1518-AM (E.D.Va. Aug. 8, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.